Citation Nr: 1208456
Decision Date: 03/05/12	Archive Date: 04/11/12

Citation Nr: 1208456	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-23 320	)	DATE MAR 05 2012
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from May 1997 to December 2003 and from October 2008 to November 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in June 2010.

A Board video conference hearing was held in January 2011.


VACATUR

The Board issued a decision in June 2011 that denied the Veteran's claim of entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits.

In October 2011, the Veteran submitted a Motion for Reconsideration of the Board's decision regarding entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits.  The Veteran enclosed a printout that he asserts shows that he called VA to provide notification of his return to active duty service; the Board's June 2011 decision found that there was no evidence that the Veteran provided such notice.  The printout submitted by the Veteran is purported to be VA's own documentation of the contended October 2008 phone call, but as it was not previously contained in the Veteran's claims-file it was not previously reviewed by the RO or the Board.  

The Board may vacate an appellate decision when the veteran has been denied due process.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.904 (2011).  Under these circumstances, it appears that there may have been a violation of due process if the records were in fact in constructive possession of VA (even if not included in the claims file).  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the Board vacates its decision of June 2011.

The issue of entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits is addressed in the  REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


ORDER

The Board's June 23, 2011, decision denying entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits is vacated.


REMAND

The RO's decision of November 2009, and the subsequent Board decision in June 2011, denied entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits based, in part, upon a finding that there was no documentation of the Veteran's contended October 2008 phone call to VA providing notice of his return to active duty military service.

The new evidence submitted by the Veteran is purported to be VA's own documentation of the contended October 2008 phone call.  A remand is necessary for the RO to determine the nature and significance of the submitted document and for the RO to adjudicate the claim with the benefit of the complete record.

Such documentation appears to have been pertinent evidence received at the RO in October 2008 but never considered in any RO adjudication of this appeal.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should review the printout submitted by the Veteran which is purported to be the VARO's own documentation of October 7, 2008, phone correspondence from the Veteran to the VA.  The RO/AMC should also review the Veteran's account of the nature and origin of this printout, as presented in his October 2011 correspondence.  The RO/AMC should then make a determination as to whether the pertinent printout is itself a genuine VA-generated document.  The RO/AMC must also determine whether there is any record of VA's receipt of the "199 emailed to ROJ 339 PCT" that is referred to at the end of the October 2008 printout; any record of such a "199" must be associated with the claims-file.

2.  After completion of any additional development deemed necessary, the RO/AMC should review the expanded record, including the materials submitted by the Veteran in October 2011 (featuring the printout purported to be VA's own documentation of an October 2008 phone call from him to VA).  The RO/AMC should then determine if the Veteran's appeal can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


Citation Nr: 1123950	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-23 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from May 1997 to December 2003 and from October 2008 to November 2009.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in December 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in June 2010.  A Board video conference hearing was held in January 2011.  

Additional evidence was submitted by the Veteran in January 2011along with a waiver of RO consideration of such evidence.  


FINDINGS OF FACT

1.  An overpayment of VA compensation benefits in the amount of $4,279.70 was not due to the Veteran's fraud, misrepresentation or bad faith.

2.  The creation of the debt was due to some fault on the part of the Veteran.

3.  Withholding of benefits or recovery would not nullify the objective for which benefits were intended, and the Veteran would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the Veteran.

4.  The Veteran did not change his position to his detriment and reliance on these VA benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation.

5.  Recovery of the overpayment would not deprive the Veteran of basic necessities.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or bad faith of the Veteran; however, recovery of the overpayment of VA compensation benefits in the amount of $4,279.70 would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 1.963(a), 1.965(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has requested a waiver of the collection of an overpayment of VA service-connected compensation benefits in the calculated amount of $4,279.70.   The evidence of record reflects that the Veteran was receiving VA compensation benefits as a veteran with four dependents calculated as 30 percent disabling.  On October 10, 2008, the Veteran returned to active duty service.  Regulations prohibit the receipt of VA disability compensation benefits for any period for which the person receives active service pay.  See 38 U.S.C.A. § 5304(c); 38 C.F.R. § 3.654, 3.700.  This includes active duty pay, drill, and active duty for training payments, and inactive duty for training payments made to Reservists and members of the National Guard.

In statements of record and at the Board hearing, the Veteran asserts that he told the VA via telephone conversation two days prior to his return to active duty that he was returning to active duty and to stop payments.  Unfortunately, there is no record of this phone call.  It appears that sometime around late April/early May 2009, the VA was informed by the Department of Defense that the Veteran had returned to active duty.  In May 2009, the VA sent a letter to the Veteran proposing to stop payment of benefits, effective October 10, 2008, which would result in an overpayment of benefits.  The letter also informed the Veteran that it had been notified that the Veteran had received 62 days of drill pay during fiscal year 2006, which also resulted in an overpayment of compensation benefits.  The notice indicated that the Veteran had 60 days to respond and that payment would continue during this time.  

In June 2009, the Veteran faxed a statement to the VA requesting that his VA compensation benefits be terminated immediately.  He also indicated that last October, he had spoken to a DVA representative and informed him that he was returning to active duty.  He stated that he was told by this representative that his payments would cease and nothing further needed to be done.  

Per a July 2009 determination, the Veteran was notified that payment of VA compensation benefits had been stopped and a debt had been created due to an overpayment of such benefits.  Another July 2009 notice informed the Veteran that he had an overpayment of compensation benefits in the amount of $4,279.70.  The Veteran submitted a Financial Status Report, which showed that the Veteran's monthly income was $5,847.80 for himself and $150.00 for his spouse.  His expenses totaled $3,750.17.  Accordingly, his net monthly income less expenses was $2,247.63.  The Veteran indicated that he could pay $497.00 towards the debt.  

In October 2009, the Veteran requested a waiver of overpayment.  He reiterated that he had called a DVA representative in October 2008 to notify the VA of his return to active duty.  After receiving notice in May 2009, he faxed a request to terminate payments in June 2009 and yet he still received one more payment.  In November 2009, the Veteran's request for waiver of overpayment was denied.  

VA may waive recovery of an overpayment of VA benefits if there is no indication of fraud, misrepresentation, or bad faith on the part of the person who received the benefits, and if recovery of the debt would be against equity and good conscience.
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  Bad faith "generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government."  38 C.F.R. § 1.965(b)(2).  In November 2009, the VA Committee on Waivers and Compromises made a specific determination that there was no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  The Board agrees with VA's initial determination as it does not appear that any actions of the Veteran were taken with intent to seek an unfair advantage in collecting VA compensation benefits and with knowledge of the likely consequences.  

Although VA determined that there was no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue, it was determined that recovery of the overpayment of VA compensation benefits would not be against equity and good conscience.  In cases where there is no fraud, misrepresentation, or bad faith on the veteran's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  

At the Board hearing, the Veteran again testified that he had notified VA in October 2008 via telephone of his return to active duty.  He indicated that he was told that nothing further needed to be done.  He appeared to also indicate that there was documentation in the VA records for this phone call.  Again, when he was notified that an overpayment had occurred, he immediately called the VA again and faxed documentation in June 2009 requesting that payments be stopped.  The Veteran also indicated that he had repaid the entire debt.  

The first and second elements pertain to the fault of the debtor versus the fault of the VA.  After consideration of the record and the applicable regulatory provisions, the Board finds that in the instant matter, there is no fault on the part of VA in that notice was sent to the Veteran informing him of the law and the possible overpayment as soon as it received notice of his return to active duty from the Department of Defense.  With respect to whether the VA received notice as claimed by the Veteran in October 2008, there is simply no record of this contact in the claims file.  The United States Court of Appeals for Veterans Claims (Court) has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the government's administrative processes.  Jones v. West, 12 Vet.App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet.App. 62, 64-65 (1992).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  In other words, it is presumed that the VA did not receive notice of the Veteran's return to active duty until it was notified by the Department of Defense.  With the exception of the Veteran's statements, there is no evidence of record to rebut this presumption.  Therefore, the Board is unable to conclude that the VA had prior notice that the Veteran had returned to active duty.  

In turn, the Board must find that the Veteran has some fault in the creation of the debt.  Although the Veteran claims that he notified the VA prior to his return to active duty in October 2008, again, there is no record of this contact.  Even so, despite knowing that he was not entitled to these payments, he continued to receive the payments for seven months before again notifying the VA (after VA contacted him) in writing that he had returned to active duty.  It would seem reasonable that as soon as the Veteran realized that he was continuing to receive payments from the VA, he would have again notified the VA of his return to active duty rather than waiting for VA to contact him.   

Moreover, in regard to whether collection would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the debtor, the Board notes that the Veteran received benefits he was not entitled to receive.  Thus, the recoupment of those benefits would not defeat the purpose of the benefit because under the law, the Veteran was not eligible to receive such benefits.  A failure to recoup the benefits would cause unjust enrichment to the debtor for the same reason.  Likewise, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.

The Board has also considered whether the Veteran would suffer undue financial hardship if forced to repay the debt at issue.  The Financial Status Report submitted by the Veteran showed that his monthly income was $5,847.80 for himself and $150.00 for his wife while his total monthly expenses were $3,750.17.  Thus, the Veteran's monthly income exceeded his monthly expenses by $2,247.63.  Given the amount of income that exceeded his expenses, it is quite clear that undue hardship would not result if the Veteran was forced to pay the debt at issue.  Thus, the Board does not believe that recovery of the overpayment would deprive the Veteran of the basic necessities of life.  Quite the contrary, according to the financial status report, it appears that the Veteran is able pay his rent, food, utilities, debt, etc. and still have $2,247.63 remaining to put towards his VA debt.  In the report, the Veteran himself indicated that he could repay $497.00 per month towards the debt.  It is also significant to note that at the Board hearing, the Veteran indicated that he had already repaid the entire debt.  The Board is simply unable to conclude that there is undue financial hardship in this case.  

In sum, after weighing the facts in light of the principles of equity and good conscience, the Board finds that the preponderance of the evidence is against entitlement to waiver of the recovery of the overpayment.

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), redefined VA's duties to notify and assist a claimant in the development of a claim.  However, the notice provisions of the VCAA are inapplicable to waiver claims.  Barger v. Principi, 16 Vet.App. 132 (2002).  


ORDER

Waiver of overpayment is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


